DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 February 2020 was filed after the mailing date of the patent application on 09 October 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 09 October 2018, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-5 and 22-27 are objected to because of the following informalities:  Said claims recite “The apparatus” whereas independent claim 1 recites “A computer-network apparatus”.  Here, the recitation, “the apparatus”, is not supported by antecedent basis.  Examiner respectfully suggests amending “The apparatus” to “The computer-networked apparatus” in the preamble of each dependent claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20100202357 A1; hereinafter referred to as “Kim”) in view of Kim et al. (US 20120099539 A1; .
Regarding Claim 1, Kim discloses a computer-networked apparatus comprising: 
receiving a solicitation from a router in the network (¶55-56 & Fig. 7 (702), Kim discloses receiving, from a mobile node in a 6LoWPAN network, a router solicitation (RS) message), 
replying to the solicitation with address space (¶62 & Fig. 7 (714), Kim discloses replying, by the gateway to the mobile node, with a router advertisement comprising prefix information.  Examiner correlates prefix information to an "address space"), 
However, Kim does not explicitly disclose a non-transitory memory having instructions stored thereon for assigning address space in a network; and a processor, operably coupled to the non-transitory memory, configured to execute the instructions of: receiving a second solicitation from the router to register a new address, and sending a neighbor advertisement with the address registration to the router.
Kim2 teaches a non-transitory memory having instructions stored thereon for assigning address space in a network (¶17, Kim2 teaches a computer comprising computer-readable recording medium recording a program for execution by a computer); and 
a processor, operably coupled to the non-transitory memory (Examiner identifies the presence of a processor/controller as an inherent feature of a computer), configured to execute the instructions of: 
¶58 & Fig. 5 (S550), Kim2 teaches receiving, by a mobile access gateway from a proxy router, a second router solicitation for the purpose of creating a home address), 
sending a neighbor advertisement with the address registration to the router (¶58 & Fig. 5 (S550), Kim2 teaches sending, by the mobile access gateway to the proxy router, a router advertisement comprising information that indicates to a mobile network node (MNN) to create an address using said information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by requiring a non-transitory memory having instructions stored thereon for assigning address space in a network; and a processor, operably coupled to the non-transitory memory, configured to execute the instructions of: receiving a second solicitation from the router to register a new address, and sending a neighbor advertisement with the address registration to the router as taught by Kim2 because packet delivery costs are reduced by reducing unnecessary tunnels (Kim2, Abstract).
However, Kim in view of Kim2 does not explicitly disclose determining if the new address is from a dedicated address space or a shared address space.
Fan teaches determining if the new address is from a dedicated address space or a shared address space (¶32-33, Fan teaches determining, by a node, if a tentative address is shared by another device in the neighborhood).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Kim2 by determining if the new address is from a dedicated address space or a shared address space as taught by Fan because an ad-hoc Fan, ¶9).
Regarding Claim 2, Kim in view of Kim2 in further view of Fan discloses the apparatus of claim 1.
Fan further teaches the processor is further configured to execute the instruction of checking a duplicate address detection table to confirm the address originated from the dedicated address space (¶32-33, Fan teaches determining, by a node, if a tentative address is shared by another device in the neighborhood by performing duplicate address detection by sending a message which causes other nodes to check their respective addresses and further sending a response indicating the tentative address is unique or non-unique.  Examiner correlates the plurality of addresses as “a duplicate address detection table”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Kim2 in further view of Fan by requiring that the processor is further configured to execute the instruction of checking a duplicate address detection table to confirm the address originated from the dedicated address space as taught by Fan because an ad-hoc network is improved by providing site-local addresses, as opposed to link-local addresses, to reduce the likelihood of address duplication (Fan, ¶9).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim2 in view of Fan in further view of Narten et al. (Neighbor Discovery for IP Version 6 (IPv6), December 1998, RFC 2461; hereinafter referred to as “RFC2461”).
Regarding Claim 3, Kim in view of Kim2 in view of Fan discloses the apparatus of claim 2.

RFC2461 teaches the neighbor advertisement includes an address space option (Pgs. 23-25, §4.4 Neighbor Advertisement Message Format, RFC4861 teaches a neighbor advertisement message including a field for an address).	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of Kim2 in further view of Fan by requiring that the neighbor advertisement includes an address space option as taught by RFC2461 because reachability to neighbors in a network is improved by allowing nodes within the network to determine each other’s link-layer addresses and locate routers (RFC2461, Abstract).

Allowable Subject Matter
Claims 4-5 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474